UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 16,743,290 shares of common stock issued and outstanding as of November 13, 2012. TABLE OF CONTENTS Page PART I Item 1. Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Consolidated Financial Statements(unaudited) F-4 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 3 Item 3. Quantitative And Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II Item 1. Legal Proceedings 24 Item 1A: Risk Factors 24 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 32 Item 6. Exhibits 32 PART I – FINANCIAL INFORMATION Item 1. Financial Statements VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable- other - Accounts receivable- related party - Inventory Prepaid expenses and other current assets Total current assets Noncurrent assets Licensing agreement, net - Fixed assets, net Intangible assets - Goodwill - Deferred federal income tax Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accounts payable-related party Current portion of long-term debt - Deposits - Total current liabilities Long-term liabilities Long-term debt - Contingent consideration - Line of credit - Deferred federal income tax Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 3,133,147 and 4,426,639 issued and outstanding at September 30, 2012 and December 31,2011, respectively 3,133 4,427 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 15,315,208 and 9,414,926 issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. F-1 VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Revenues – related parties - - - Cost of revenues Gross profit Selling, general and administrative expenses (exclusive of acquisitionrelated expenses) Acquisition related expenses - - Total selling, general and administrative expenses Income from operations Other income (expense) Interest income - - Interest expense ) Total other income (expense) Income before income tax Income tax (expense) benefit ) ) Net income $ Earningsper common share Basic $ Diluted $ Shares used in computing earnings per share Basic Diluted See accompanying notes to the consolidated financial statements. F-2 VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, September 30, Cash flows operating activities Net income $ $ Adjustments to reconcile net income to cash provided by (used in) operating activities Stock based compensation expense Depreciation and amortization Deferred federal income tax benefit ) - Changes in assets and liabilities Accounts receivable ) ) Accounts receivable- other ) Accounts receivable- related parties ) Inventory ) ) Prepaid expenses ) Accounts payable Accounts payable-related parties Deposits ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of intangible assets ) ) Acquisition, net ) Purchase of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Borrowing from (payments to) note payable ) Proceeds from exercise of common stock warrants Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest during the period $ $ Cash paid for income taxes during the period $ $ NON-CASH TRANSACTIONS Conversion of Series A Preferred Stock into common stock $
